DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment 
The claim objections are withdrawn. The 112 rejections are withdrawn. The 103 rejections are withdrawn. However, upon further consideration a new ground of rejection is necessitated by amendment.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-2, 6-13 is/are rejected under pre-AIA  35 U.S.C. 102 (a), (b) and/or (e) as being anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Imahashi et al. (US 2014/0087262), hereinafter Imahashi.
Regarding Claim 1, Imahashi teaches a method of manufacturing a positive electrode material for a lithium secondary battery (see e.g., title, and paras. [0037], and [0040]), wherein the material is a complex oxide (i.e., LixNi1-y-w-z-vCoyMnwMawMbvO2; wherein Ma is Al, Zn, and Sn; Mb is Bi, Sb, Zr, B, and Mg; x is between 0.9 to 1.1, y is between 0.05 to 0.25, z greater than 0 to 0.15 and v is between 0 to 0.03, see e.g., para. [0031]) whose overall composition is expressed by LiaNibMcNdLeOx. Example 21 (see Table 1) is disclosed as Li1.04Ni0.7916Co0.09895Mn0.09895Ma0.01Mb0.0005O2 (it is noted that while Ma and Mb are explicitly Al and Bi in Example 21, respectively, given the small number of options for each Ma (Al, Zn, and Sn), and Mb (Bi, Sb, Zr, B, and Mg), one of ordinary skill in the art could at once envisage the claimed elements Al and B in Example 21, see MPEP 2144.08). Thus, the prior art satisfies the claimed Li, and Ni elements; while the Co and Mn elements in the prior art satisfy the claimed recitation “M: is selected from the group consisting of Mn and a combination of Mn and Co”. Further, the Ma element of Al in the prior art satisfies the claimed “N: is one, two or more chemical elements selected from the group consisting of Mg, Al, Ti, Cr and Fe”, while the Mb element of B in the prior art satisfies the claimed “L: is one, two, or more B, C, Na, Si, P, S, K, Ca, and Ba”. 
Regarding the concentrations, the claimed subscripts b, c and d correlate with the amount of Ni, Mn+Co, and Al, respectively. The total amount of Ni, Mn+Co, and Al is claimed as a single significant digit (i.e., b+c+d=1); the total amount of Ni, Mn+Co, and Al in the prior art (i.e., b + c + d = 0.7916 + (0.09895 + 0.09895) + 0.01 = 0.9995) overlaps with the claimed value of 1 under 102 when the prior art value is also considered as a single significant digit (i.e., 0.9995 as a single significant digit is 1), thus anticipates the claimed range. See MPEP 2131.03. Or under a different interpretation, the prior art’s teaching of b + c + d = 0.9995 satisfies the claimed value of 1 under the 103 rejection because 0.9995 is about 1, which overlaps with the claimed range of 1, or about 1 does not overlap with the claimed value of 1, but is close. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP 2144.05, I.  

Li: a/(b+c+d) = 1.04/(0.9995) = 1.04 (considering three significant digits as claimed), where 1.04 is between 0.80 to 1.30;
Ni: b/(b+c+d) = 0.7916/(0.9995) = 0.79 (considering 2 significant digits as claimed), where 0.79 is between 0.30 to 0.95; 
M: Mn+Co: c/(b+c+d) = (0.09895+0.09895)/(0.9995) = 0.20 (considering 2 significant digits as claimed), where 0.20 is between 0.05 to 0.60;
N: Ma(Al): d/(b+c+d) = 0.01/(0.9995) = 0.01 (considering 2 significant digits as that claimed), where 0.01 is between 0.005 to 0.10; 
L: Mb(B): e/(b+c+d) = 0.0005/(0.9995) = 0.0005 (considering 4 significant digits as that claimed), where 0.0005 is between 0.0005 to 0.010;
x:  2,  which is between 0.5 to 2.5.
Additional values for a, b, c, d, and e disclosed in the prior art (e.g., para. [0050]-[0051]) satisfy the claimed values under 102 and 103 for the reasons mention above in view of MPEP 2144.05, I.
Further regarding the method of claim 1, Imahashi teaches the method comprises: mixing raw material chemical elements or compounds containing the raw material chemical elements to form a mixture, baking the mixture at a temperature of 700°C or higher and 950°C or lower (e.g., 770 °C) in a baking process forming a processed baking material, and performing a treatment using a water-washing process after the baking. See e.g., para. [0122]-[0126].
Regarding Claim 2, Imahashi teaches the baking is performed under oxygen, see e.g., para. [0125].
Regarding Claim 6, Imahashi teaches in the water washing process, positive electrode material powder made by crushing (deaggregating) the processed baking material in the baking process, is mixed with water and stirred, see e.g., para. [0126].
Regarding Claim 7, Imahashi teaches the positive electrode material powder is further dried and dewatered after the water-washing process, i.e., water washed slurry is subjected to filtration (interpreted as dewatering) and drying (120 °C for 20 hr), see e.g., para. [0126].
Regarding Claim 8, Imahashi teaches the raw material chemical elements or compounds containing the raw material chemical elements include a hydroxide formed by co-precipitating the Ni and M elements, see e.g., para. [0122]-[0123].
Regarding Claim 9, Imahashi teaches the raw material chemical elements or compounds containing the raw material chemical elements include the hydroxide formed by co-precipitating the Ni and M elements, and N elements (i.e., Ma which is Al) or L elements (Mb, such as Bi, B, etc., see e.g., paras. [0125] and [0134]).
Regarding Claim 10, Imahashi teaches the raw material chemical elements or compounds containing the raw material chemical elements include the hydroxide formed by co-precipitating the Ni and M elements (i.e., Mn+Co), and N elements (i.e., Ma which is Al), see e.g., paras. [0125], and [0134].
Regarding Claim 11, Imahashi teaches amounts of L elements (Mb which is one selected from Bi, Sb, Zr, B, and Mg) added to form the complex oxide are smaller than that of added N elements (Ma which is one selected from Al, Zn, and Sn), see e.g., 
Regarding Claims 12 and 13, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In this case, the prior art teaches the claimed structure and claimed method of production as detail above; thus, the claimed properties (i.e., d90, d10, and press density) are presumed to be present. 

Claim Rejections - 35 USC § 103
Claims 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imahashi in view of KR 2012-0028072 (of record), where Sun et al. (US 2013/0183585, of record) is used as a translation for KR 2012-0028072, hereinafter Sun.
Regarding Claims 3-5, Imahashi teaches a final baking stage held for 2 hours to 30 hours from 700 °C to 950 °C (e.g., 770 °C for 20 hr, see e.g., para. [0125]); Imahashi .

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imahashi further in view of Abe et al. (US 2007/0231691, of record), hereinafter Abe.
Regarding Claim 6, Imahashi’s teaching of deaggregation suggests breaking down (hence crushing) larger particles into smaller ones, but the word “crushing” is not used explicitly. However, Abe teaches fired powders are crushed before a water washing treatment to yield spherical fired powders, thus capable of high bulk density, see e.g., paras. [0055], [0102]-[0103]. It would be obvious to one having ordinary skill in the art the powders of Imahashi are crushed before water washing to yield spherical fired powders, hence capable of high bulk density.
Regarding Claim 7, Imahashi teaches the positive electrode material powder is further dried and dewatered after the water-washing process, i.e., water washed slurry is subjected to filtration (interpreted as dewatering) and drying (120 °C for 20 hr), see e.g., para. [0126].

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imahashi in view of Suhara et al (US 2009/0017383), hereinafter Suhara.
Regarding Claim 12, Imahashi teaches d50 is between 3.0 µm to 28 µm (para. [0055]), but does not teach a difference between d90 and d10 is 5.0 µm or more in a particle distribution of secondary particles of the complex oxide. However, Suhara teaches a lithium composite having first particles (i.e., large particles) having d90 (with respect to secondary particles of the first particles) of at most 150% of d50 and d10 of at least 50% of d50, wherein d50 is between 7 µm - 20 µm. The particle size/particle distribution allows for second particles (i.e., smaller particles) to fill the space between/among the first particles to achieve a positive electrode active material having a compact dense structure having a large volume capacity density and press density, 
d90 = 140 % x 10 µm (d50 of prior art) = 14 µm;
d10 = 60 % of 10 µm = 6 µm;
d90 – d10 = 14 – 6 = 8 µm, which is 5 µm or more, as claimed.  

In the above illustrative example for the modification of Imahashi with Suhara, the value of d50 value (i.e., 10 µm) was so chosen because it falls between both d50 ranges  disclosed in the prior art (i.e., 10 µm is between 3.0 µm to 28 µm disclosed by Imahashi and between 7 µm - 20 µm disclosed by Suhara).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imahashi in view of Horichi et al. (US 2005/0214645) and Suhara et al. (US 2005/0271944), hereinafter Horichi and Suhara II.
Regarding Claim 13, Imahashi does not teach the press density of the material at a load of 95.5 MPa. However, Horichi discloses a press density for a lithium cobalt 3 to 3.8 g/cm3 when pressed under a pressure of 0.96 t/cm2 (which is about equivalent to 95.5 mPa), see e.g., paras. [0030], [0040]. Suhara II teaches a lithium composite LiNiCoMnMO2, where M is at least one selected from Al, Mg, Ti, Ba, Ca, etc, see e.g., para. [0019]-[0020]. The active material of the lithium composite oxide has a large press density (e.g., 3.1 to 3.4 g/cm3) to obtain a high volume capacity, see e.g., para. [0041]. It would be obvious to one having ordinary skill in the art the press density of the material of Imahashi is high (i.e., 3.4 g/cm3 to 4.50 g/cm3, as claimed) to obtain a high volume capacity density, as suggested by Horichi and Suhara II. The press density suggested in the prior art overlaps with that claimed, or is close, hence obvious for the same reasons detailed above in view of MPEP 2144.05, I.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                 /ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729